UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 August 7, 2014 Date of Report (Date of earliest event reported) Kratos Defense & Security Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34460 13-3818604 (Commission File Number) (IRS Employer Identification No.) 4820 Eastgate Mall, Suite 200, San Diego, CA (address of principal executive offices) (Zip Code) (858) 812-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 7, 2014, Kratos Defense & Security Solutions, Inc. (the “Company”) issued a press release regarding the Company’s financial results for the second quarter for 2014.The full text of the Company’s press release is attached hereto as Exhibit99.1. Item9.01.Exhibits. Exhibit No. Description August 7, 2014 Press Release by Kratos Defense & Security Solutions, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kratos Defense & Security Solutions, Inc. Date:August 7, 2014 By: /s/ Deanna H. Lund Deanna H. Lund Executive Vice President, Chief Financial Officer Exhibit 99.1 FOR IMMEDIATE RELEASE Press Contact: Yolanda White 858-812-7302 Direct Investor Information: 877-934-4687 investor@kratosdefense.com Kratos Reports Second Quarter Fiscal 2014 Financial Results Revenue of $229.3 Million and Adjusted EBITDA of $19.5 Million Critical Infrastructure Security Business Sequential Revenue Growth of 30.1% Last Twelve Months Book-to-Bill Ratio Increases to 1.0 to 1.0 Affirms Fiscal Year 2014 Revenue and Adjusted EBITDA Guidance within Previously Communicated Range Adjusted Earnings Per Share of $0.02 Increases Full Year Adjusted Earnings Per Share Guidance SAN DIEGO, CA, August 7, 2014 – Kratos Defense & Security Solutions, Inc. (Nasdaq:KTOS), a leading National Security Solutionsprovider, today reported second quarter fiscal 2014 revenues of $229.3 million, a sequential increase of 14.6 percent above the first quarter of fiscal 2014.Kratos also reported Adjusted EBITDA for the second quarter of fiscal 2014 of $19.5 million, or 8.5 percent of revenue, representing a sequential Adjusted EBITDA increase of 14.0 percent above the first quarter of fiscal 2014.In the second quarter, the Company’s accounts receivable Days Sales Outstanding (DSOs) decreased 7 days, from 113 at the end of the first quarter to 106 days at the end of the second quarter.The Company believes that its DSOs will continue to decrease in the second half of 2014 as it expects to achieve certain contractual milestones.In the second quarter, Kratos generated a Book-to-Bill Ratio of 0.9 to 1.0, reported total backlog at June 29, 2014 of $1.0 billion, and reported a qualified bid and proposal pipeline of approximately $6.0 billion. For the twelve months ended June 29, 2014, the Company’s Book-to-Bill Ratio increased to 1.0 to 1.0. In the second quarter, Kratos’ Public Safety & Security Solutions (KPSS) segment, its critical infrastructure security system deployment business, generated organic growth of 23.0 percent on a year-over-year basis and 30.1 percent on a sequential quarter basis.Additionally, in the second quarter, Kratos’ Modular Systems Division (KMSD) generated organic growth of over 38 percent on both a year-over-year and sequential quarter basis, and KMSD had record bookings of $64 million in the second quarter. KMSD’s second quarter revenues and bookings included major new missile system, radar, command and control system, surface combatant and hardened facility program related work. In the second quarter of 2014, the Company continued its previously planned elevated internal research, development (IR&D) and other investment effort and spend related to its UCAS and UAS programs and initiatives and certain new Electronic Warfare, Radar and Satellite Communication programs.Many of these internal investment efforts are being made in conjunction with the Company’s customers, with the objective of the Company’s products being “designed in” to certain important, new, large, long-term program opportunities. During the second quarter of fiscal 2014, the Company refinanced its existing 10% Senior Secured Notes with new 7% Senior Secured Notes due in 2019. The issuance of the new 7% Senior Secured Notes and refinancing will reduce the Company’s annual cash paid interest expense by $18.75 million per year for the next three years, which was the remaining term of the previously outstanding 10% Senior Secured Notes.The refinancing transaction resulted in a total loss on extinguishment of debt of $39.1 million, which includes the premium to take out the 10% Senior Secured Notes and write-off of previously recorded deferred financing costs and premiums.Cash Flow from Operations for the second quarter was a use of $12.0 million, resulting primarily from the $29.2 million sequential increase in revenues from the first quarter, which resulted in an increase to the Company’s receivables balance of $18.3 million despite the 7 day decrease in Days Sales Outstanding (DSOs) from 113 days to 106 days. In the second quarter of fiscal 2014, Kratos continued to “right size” and restructure the business and certain of its operations in response to the Department of Defense (DoD) budgetary environment and spending priorities.Accordingly, in the second quarter the Company’s employee headcount declined by approximately 98 personnel, or a 2.7% reduction in total headcount, with reductions in related fringe benefits, communications, travel, facility utilization and certain other overhead costs.The Company has aggressively managed its cost structure, with a 2% to 3% sequential headcount reduction in each of the past 4 quarters for a total headcount reduction of 425 personnel or 10.6 percent compared to July 1, 2013.Kratos intends to continue to aggressively manage its cost structure. The Company today updated its full year fiscal 2014 financial guidance within its previously communicated range, with forecasted Revenues of $920 million to $960 million, Adjusted EBITDA of $93 to $100 million, and Adjusted Free Cash Flow of $25 to $40 million.Kratos’ Revenues and Adjusted EBITDA are expected to continue to increase in the second half of 2014 due primarily to the Company having recently received a number of new orders, including in the unmanned system, missile, radar, electronic warfare, electromagnetic rail gun, signal intelligence and surface combatant areas, and Adjusted EBITDA margins are expected to benefit from a favorable mix of higher margin product and software shipments.Kratos also recently began work on a new $450 million five-year plus options, single-award Missile Defense Agency (MDA) contract, on which Kratos is a key team member.Additionally, KPSS is expecting continued year-over-year revenue growth for the second half of 2014 based on current backlog, new opportunities and the execution on recently received large security system deployments.The Company adjusted the top end of its fiscal 2014 revenue range from $980 million to $960 million, primarily due to deliveries on a certain international missile system program being delayed until 2015, a large hardware program Kratos was successfully awarded in the second quarter of 2014 being protested by a competitor, the delay in a government agency satellite communication program on which Kratos provides ground equipment, and the recent delay in a certain international unmanned drone system program award, which is now expected in the fourth quarter of 2014.The Company adjusted its fiscal 2014 Adjusted EBITDA range primarily due to the revenue range reduction and an expected increase in IR&D and internal investments above previous estimates.For fiscal 2014, Kratos now expects to incur approximately $20 to $25 million in IR&D expense and other discretionary internally funded investments as the Company pursues large new opportunities in the UAS, UCAS, electronic warfare, radar, signal processing, and satellite communication areas.The Company expects to incur elevated internal investment expenditures through at least the third quarter of 2014.The Company also intends to aggressively manage its cost structure and KPSS’s supply chain, in particular, over the second half of 2014. The Company increased its fiscal 2014 adjusted earnings per share guidance up to $0.20 to $0.35 per share, primarily due to the reduction in interest expense as a result of the refinancing of its Senior Secured Notes and to a lesser degree due to lower anticipated cash taxes. ($ in millions) Actual
